
Seventy years have passed since the establishment of the United Nations. People live differently now; many changes have taken place and many reforms have been effected. It is time that we reform the United Nations as well. I call on the President to speed up this process during his mandate.
Perhaps no other session in the history of the General Assembly has come at a more opportune time. Last year saw many new developments. Negotiations, which were unimaginable before, were started to end the embargo on Cuba. An agreement was reached to lift sanctions on Iran. We recognize those who took part in making these historic decisions and encourage them to see these changes through to completion. This is very much in line with the policy my country has pursued for a number of decades.
The world of today does not resemble the world of yesterday, and none of us can remain indifferent to this fact. Ours used to be a bipolar world, divided into blocs. We did not thrive because the poles were violently
15-29568 3/33

A/70/PV.20 30/09/2015
opposed to one another and had access to the most dangerous weapons the world possessed at the time. But we are also not doing well in a world with one Power that carries out diplomacy by issuing threats, oblivious to the concerns of all others, including those of the United Nations. Peoples and States attend to their own interests and are thereby exposed and open to extremist religious fanatics, giving rise to the Islamic State in Iraq and the Sham and other extremist movements. These terrorist groups now threaten millions of people and have created a negative image of Islam, the religion on whose behalf they profess to act.
The two key elements of law and ethics were once key in international relations and politics. United States President Woodrow Wilson was a staunch advocate, while the great Serbian poet Njegoš expressed it in verses of The Mountain Wreath in the following way:
Along his path who maketh Might his right
Rise stenches of inhuman cruelty ...
[and]
As Wolf doth on the Sheep impose his might,
So tyrant lords it over feebler fellow;
But foot to place upon the Tyrant’s neck,
To bring him to the consciousness of Right —
This of all human duties is most sacred!
Today, however, legal and ethical factors are essentially being eclipsed in international politics. Not infrequently, unlawful and exceedingly immoral actions are being taken, purportedly for ethical and legal reasons. This happens most often when a clear legal norm that brooks no exception — such as the need for the Security Council to take a decision, for instance — stands in the way of a major Power achieving its geopolitical goals. International law, therefore, and the moral tenets underpinning a legal norm and its implementation, are deeply in crisis today. There is ample evidence of this, including the most recent large-scale crisis. Some call it a migrant crisis; others refer to it as another wave of people migrating for various reasons.
What worries us, though, is that those who think that efforts should be intensified in the hope of restoring peace quickly and easily and promoting economic progress for all — developing countries, in particular — are few and far between. We ought
to look each other in the eye and assess the past year with an open mind. We ought to announce what has been achieved in our countries. Some of us ought to ask themselves if their actions helped humankind or threatened the future of our children. Can we still begin our speeches with “We, the peoples of the United Nations”? Are we any closer to peace and prosperity or are we rushing, with blindfolds on, towards another 1939, which saw the start of a major world tragedy that lasted six years and whose consequences we shall never be able to erase?
Some of the mighty and powerful seem to believe that the world economic crisis did not do enough to terrify our children and their parents. They continue to use highly sophisticated weapons to drive people from their homes and countries and thrust them, in fear for their lives, into the turmoil of migration, journeying thousands of kilometres in a world without food, water or electricity.
The responsibility for these developments lies not with those who struggle to fight poverty and create conditions in their countries conducive to a dignified human life, or with Serbia, which has opened soup kitchens in order to give many their only daily meal. It lies with those who have much, whether God-given or gained by exploiting others. It lies with those who spend more on arms than all the world’s poor countries together spend on food. It lies with all of us, because we cannot contemplate sustainable development without accepting our shared responsibility to tackle one of the world’s major challenges — eradicating or at least alleviating poverty.
I often wonder how parents can look their children in the eye as they tell them that school and learning are important for their future and a normal life, and try to convince them that they will have food on their plates once they finish school and acquire learning. We do not learn when we live in fear, have nothing to eat or are threatened by disease, when our parents are unemployed or we face the threat of a terrible war. Those here representing the rich and powerful should think about that as they put their children to bed in a warm room at night and make important decisions during the day. Are profits and political or military superiority really worth so much that we no longer feel the sufferings of others but rather let baser instincts take over? Peace and prosperity cannot be a privilege for the people of certain countries alone; every man and woman on planet Earth has a right to them. That
4/33 15-29568

30/09/2015 A/70/PV.20
is why we hold out a helping hand in our quest to achieve the Goals of the 2030 Agenda for Sustainable Development (resolution 70/1) through shared actions aimed at creating a better future for humankind, based on principles that can ensure progress and prosperity for all.
Sustainable development is clearly a concept accepted by most of the world. It postulates a global economy linking every region of the world on a basis of trust, ethics, equality and support, as well as a comprehensive approach to managing development by analysing and assessing the efforts of Governments and businesses. All management, however, requires that certain rules be established, and the question therefore is: Who will establish the rules and where? Can individuals, or groups of individuals, foresee all possible future events and developments, and is it possible to control those events and developments at all? Are we simply establishing a new global power centre, oblivious to the individual specifics of States or groups of States, an organization that has only one solution to all problems? What can we do about the fact that some of the Goals do not correspond to some countries’ specific situations? We must understand that we cannot control everyone’s lives even if we think it may be risky to leave things up to their free will.
Major changes in the way we live demand that we allow time to adjust to ensure that basic values do not collapse. Today, the world is extraordinarily interconnected in miraculous, virtual ways; information is exchanged and people and goods move at unprecedented speed. But the people themselves have never been so alienated. In huge cities, amid millions, people die alone. Individuals, States and international organizations become alienated. There are many reasons for this. Increasingly, relations among States are based on the more powerful, affluent and developed imposing their will on others.
We hope that our new era will usher in a new beginning, a new way of thinking, whose essence will be, as it should, in the best interests of people and their immediate and larger communities. We all understand that this is not easy to achieve, for modern communications can be used to impose a way of thinking aimed at implementing ideas that are not in the interests of the majority. Modern man’s urge to conform and daily struggle to meet ever greater demands, along with the spectre of unemployment and hardships in
later life, undermine his resolve to resist increasingly evident violations of basic human rights.
The world today is tragically divided between a few enormously rich individuals and a majority who live outside the boundaries of human dignity. The twenty-first century threatens to be an age in which some countries accumulate and concentrate enormous individual wealth and the rest are consigned to poverty and uncertainty. Among those wealthy individuals is also an entirely new generation of privileged directors who, unjustifiably and immorally, are paid far more than their employees. It seems, however, that the numbers of those willing to protest this phenomenon has been growing to a point where their demands may have to be acceded to. I urge everyone to work together to help to achieve an equitable distribution of the world’s assets and resources.
We continue to talk noncommittally about another major challenge, that of climate change, as if its consequences were not patently evident everywhere, and as if we did not see that they are exacerbating the friction caused by the already high level of inequality in the world. In a wake-up call of sorts, the consequences of our past and current actions now have the greatest effect on the weakest of us, the countries that are still undeveloped industrially and struggling to provide their citizens with a better life.
Most developing countries account for just a fraction of global warming. They must be given the opportunity to grow their economies under the same conditions that have already enabled other countries to prosper, even though their greenhouse gas emissions may be higher than the rich would like. We must develop technologies that can enable developing countries to develop while being as environmentally responsible as possible, rather than using concerns about greenhouse gas emissions and global warming as pretexts to allow their industry to stagnate. There are moral reasons, too, for ensuring that countries develop. Politicians should be tasked with providing full support to scientific activities, on the one hand, and harmonizing and coordinating responses to climate change and extreme weather situations, on the other. Adapting and preparing national and social responses to potential scenarios, including worst-case scenarios, should be our most basic and important goal.
Serbia’s Government and scientific institutions, in full compliance with the relevant international documents, first and foremost among them the United
15-29568 5/33

A/70/PV.20 30/09/2015
Nations Framework Convention on Climate Change (UNFCCC) and the Kyoto Protocol, will continue to contribute to the activities of the United Nations and other organizations, primarily through European and regional initiatives on climate monitoring and reducing the negative effects of climate change. Serbia welcomes the forthcoming twenty-first session of the Conference of the Parties to the UNFCCC to be held in Paris later this year. We intend to support and make a full contribution to consideration of this important issue. We will continue to work together with others as a team and an active participant, in hopes that scientists will come up with clear answers and irrevocable proof as soon as possible, while politicians support them and implement speedy, effective solutions.
We can hope for a better future only if we overcome problems such as hunger, wars and diseases. Serbia has therefore actively participated in peacekeeping operations all over the world and has made every effort to train and equip growing numbers of its officers and soldiers to take part in such important assignments. In that regard, this year Serbia’s chairmanship of the Organization for Security and Cooperation in Europe has been universally commended, including by those currently in conflict situations. I should also add that Serbia has been a candidate country of the European Union for more than three years now and has continued to take decisive steps to harmonize its systems and practices with European Union standards. At the same time, Serbia has also continued to maintain its cooperation and friendship with Russia and China.
A State is made up of its territory, its people, its languages and its cultural heritage. Serbia is the only country in Europe that in addition to seeing part of its territory seized, its people expelled and their murders and the so-called harvesting of their organs going unpunished, has now had to deal with attacks on its cultural heritage under the protection of UNESCO. Here I recall that in March 2004, in the face of only sporadic opposition from the Kosovo Force (KFOR), Albanians in Kosovo and Metohija destroyed numerous Christian Orthodox churches, other church buildings, convents, bell towers and monastery libraries and archives, usually by setting fires or explosive devices. That was only the brutal and effective perpetuation of the damage and destruction of over 140 Orthodox sanctuaries perpetrated since the arrival of the United Nations Interim Administration Mission in Kosovo and the KFOR in June 1999. In that period, the Albanian
terrorists systematically destroyed the spiritual and cultural heritage of the Serbian people in Kosovo and Metohija. Their centuries-long existence there is evinced in the many monasteries and churches whose foundations were laid before the ninth century and represent Serbian deeds etched in stone, the testimony of the Serbian presence in Kosovo and Metohija.
At the thirty-first session of its General Conference, UNESCO confirmed that a crime against a cultural heritage was committed in Kosovo and Metohija. In the small territory of Kosovo and Metohija, UNESCO has registered 372 highly valuable cultural monuments of the Serbian people, as clearly defined by UNESCO standards. As many as 49 monuments from the Middle Ages have been identified as a part of European and world heritage in which humankind can take pride and honour. Specifically, they served our pride and honour. These invaluable and unique works of art and architecture have survived five centuries of Ottoman rule, the Balkan Wars and the First and Second World Wars.
Yet, there they were, in 2004, being savagely desecrated and destroyed, buried and ploughed over, as though that undertaking was a part of preparations, designed with meticulous precision, to coincide with the unilateral declaration of independence of the Republic of Kosovo, an event that ensued four years after the barbaric destruction of the patrimony of Serbia’s Christian culture and civilization. Not only Serbian, but also European culture and the world’s collective memory are preserved in Kosovo and Metohija, representing an important human civilizational achievement on planet Earth. It is therefore important that Serbia, as a member of UNESCO, continues to be the keeper of this cultural treasure, which belongs both to Serbia and to the world.
In an attempt to falsify history — unfortunately with the support of a certain number of countries — Albania has submitted, on behalf of the Pristina Administration, a request to UNESCO that the Serbian heritage be declared Kosovar — that is, Albanian. Those who strategically destroyed monasteries with the aim of marginalizing the importance of Kosovo and Metohija for the Serbs and of establishing a new ethnic and cultural identity for Kosovo and Metohija on the ashes of the history of others, would be rewarded in that way. How is it possible that arsonists and destroyers, with goals that clearly go beyond all the ethical norms and established rules on which UNESCO was founded,
6/33 15-29568

30/09/2015 A/70/PV.20
are now trying to project themselves as guardians and protectors?
Should that request be accepted nonetheless, a dangerous precedent would be set and the door would be opened for the legitimization of violence against the national, cultural and religious identity of any people anywhere. By defending the right of Serbia to preserve and proudly present its identity and cultural heritage, as it has done for the past 11 centuries, by preventing the unscrupulous dispossession of one’s heritage and its attribution to somebody else, we are defending the underlying principles of international law and human justice, as well as those on which UNESCO was founded. I therefore call on all Heads of State not to allow the Serbian people to have its soul excised, its essence usurped and its monasteries in Kosovo and Metohija, its spiritual backbone, declared the cultural heritage of the Albanian people there. In short, that is neither the truth nor a historical and scientific fact. It is not justice.
Peoples do not acquire history and civilization by snatching centuries of the existence of others or by bribing, with Judas’ silver, those to whom the history of others means nothing and who would stand by indifferently if the spiritual and cultural roots of a people — in this case of we Serbs — were removed from the areas from which they had been expelled. The United Nations must preserve its credibility and stand up to the injustice and evil that Serbia would suffer if the Organization acquiesced to that undertaking. I am certain that those gathered here, as responsible and honourable persons of State, will stand up against the injustice and wrong that would be inflicted upon Serbia and could have a domino effect on other nations and States.
Serbia is talking to the representatives of the Administration in Pristina. It will fulfil all its obligations under Security Council resolution 1244 (1999) and all its obligations under the agreements reached in Brussels, but it will never, ever recognize the independence of part of its territory, the autonomous province of Kosovo and Metohija, to which its very existence is connected.
The problem of the mass migration from the Middle East is the greatest challenge of our times. We cannot analyse the causes and or identify those directly and indirectly responsible for the migrant crisis here and now. It is an issue of paramount importance and should be addressed at an international forum that would bring
together prominent leaders and eminent scholars and scientists. That is the best way to assess the situation objectively, provide an answer and propose a solution to that complex problem. The humanitarian disaster facing the world is only a consequence of the crisis that has shaken Syria for the past four years, all along without an adequate response from the international community.
Without access to common funding, the situation of Serbia is perhaps more difficult than that of the other countries of the old continent. Despite its difficult economic situation, Serbia is making every effort to provide decent conditions and accommodation for refugees. However, if the international community, and the European Union above all, fails to make concrete efforts to solve the problem, a humanitarian catastrophe of an even larger scale would threaten South-East Europe. The consequences are impossible to foresee, but they would surely affect not only Europe, but the whole world as well. As regards the number of asylum- seekers in the Republic of Serbia, 125,138 persons arrived in Serbia between 1 January and 14 September, and only 524 have submitted asylum requests.
I would like to draw attention to the alarming practice of some Governments that have erected wire and razor fences to ghettoize the asylum-seekers fleeing war and destitution. Such an attitude runs counter to the 1951 Convention relating to the Status of Refugees and the proclaimed solidarity of the States members of the European Union with migrants. It also aggravates the situation in countries that respect international law and treat the individuals struck by calamity humanely. The Governments of certain States Members of the United Nations behave as if they had never abandoned the ideology that prevailed before the end of the Second World War, thereby destroying the fragile stability in the Balkans that was achieved through hard work and dedication, to which Serbia contributed the most.
My country has had to cope with a deep economic crisis since 2008. Refugees, therefore, cannot expect to secure much more than their personal safety in Serbia. We will provide it to them irrespective of the fact that certain countries also intervene against people living in Serbian territory. Our care for humankind and our empathy for those in need, as well as our resolve to give those people what we may not need as urgently as they do at the moment, will not diminish. Our borders are open to receive them and to let them through. We need no law for that because that is the way we are. Serbia is
15-29568 7/33

A/70/PV.20 30/09/2015
not a member of the European Union, but it consistently implements the proclaimed principle of solidarity, a fundamental value and the supposedly unconditional mainstay of the Union itself. I do not understand this selfishness, and sometimes even the hatred towards those who have nothing that some individuals have come to nurture. If the rapid pace with which the leaders of some countries are losing their cool and composure are any clue, the situation can only deteriorate.
We therefore need a comprehensive plan that would have to be implemented within the shortest possible time. Without such a plan, migrants will be left altogether at the mercy of human smugglers. Passivity and the increasingly inhumane treatment of migrants open a market for smugglers. The sequence of catastrophes that would ensue in such a case, from the Mediterranean to the British Isles, would be tragic, and the tragedy in which over 800 people died would be remembered as just one sad link in that sorry chain.
Even though it was not directly involved in the conflict in the territory of the former Yugoslavia in the 1990s, started and stage-managed in a similar way to the conflict in Syria, Serbia was labelled guilty. A resolution was even recently submitted to the Security Council to stigmatize the Serbs as an example of a genocidal people, although such a characterization of any people in the world is unjustifiable. The attempt failed, as members of the Security Council were aware of the true intentions and desires of the initiators, as well as the possible catastrophic consequences. What kind of genocidal criminals are we? Is it the image imparted by the footage of migrants in Serbia, undaunted and unworried about the reaction of our people and authorities, unlike elsewhere in the region, or is it the image of a hospitable people with a kind heart? Have Serbian citizens changed? They have not. The people of Serbia of all ethnicities have, now and in the past, been humane and hospitable, as well as good neighbours.
In addition to refugees from Syria, Afghanistan, Pakistan and Iraq, Serbia hosts hundreds of thousands of refugees and displaced persons from the territory of the former Yugoslavia. They are preponderantly Serbs, but include also Bosniaks, Croats, Roma and others. Some of these people have gone to third countries, while others continue to live in Serbia. We are still faced with the consequences of these migration as they have altered the demographic, social and other structures of our country and society. Then and now, my country has
not had much to offer to these destitute people who left their homes. It has shared the little it had.
Serbia expects the United Nations Member States to act responsibly and humanely. We should all bear in mind that this situation will have global consequences. Civilization is at a crossroads. Europe is going through serious travails and tribulations. Now is the time for it to show if it still is the standard-bearer in the implementation of human rights and the respect of international law or if it continues to turn a blind eye to the apparent double standards and allows the attainment of civilization to be valid only for some countries and some peoples.
Equality is applicable not only to relations among individuals, but also to relations among States. Our fathers shed blood on many battlefields for the equality of all peoples. They fought for our freedom to speak our mind and for our opinion to be strong enough to change things. Freedom and equality are the fundamental principles of the Charter of the United Nations, of numerous international documents and of national constitutions. We must not allow them to become dead letters.
By taking up these topics and drawing members’ attention to them, I hope to motivate us to show genuine empathy and solidarity, to take responsibility for the future and to build, together and indefatigably, true humanism in the Organization that gathered us together here today. I would like us to meet in this place with different messages next year and, if not with our problems solved, then at least with steps made towards solving the problems that burden us today. I would like us to be better every coming year. I would like the States of the world to feel that the ideas of liberty and equality and of a humane and just society are not just empty rhetoric, but instead genuinely resolve to implement them throughout our planet.
